EXHIBIT 99.1 ETANIA AUDIT GROUP P.C. 1957 West Royal Hunte Drive, Suite 150, Cedar City, Utsih 84720 (435)865-2808 • FAX (435) 865-2821 March 3,2011 Mr. Andrew B. Mazzone, President and Director Structural Enhancement Technologies Corp. 40 Marcus Avenue Hauppauge, New York 11788 Dear Mr. Mezzone, As of the date listed above, Etania Audit Group P.C. (formerly Davis Accounting Group P.C.) hereby resigns as the registered independent auditor of Structural Enhancement Technologies Corp. Respectfully yours Edwin R. ("Ted") Davis, Jr. President
